                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

SPASO GAVRIC, individually
and on behalf of others
similarly situated,

     Plaintiff,

v.                               Case No: 8:20-cv-2978-VMC-AAS

REGAL AUTOMOTIVE GROUP, INC.,

     Defendant.
_____________________________/

                             ORDER

     This cause comes before the Court pursuant to Defendant

Regal Automotive Group, Inc.’s Motions to Dismiss and Compel

Arbitration of Opt-in Plaintiffs Christopher Mitchell (Doc.

# 27), Timothy Locke (Doc. # 28), and Edward Perry (Doc. #

29), filed on April 8, 2021. Opt-in Plaintiffs filed an

omnibus response in opposition on April 27, 2021. (Doc. #

40). For the reasons that follow, the Motions are granted in

part as set forth herein.

I.   Background

     Plaintiff Spaso Gavric initiated this action on December

15, 2020, accusing Regal — his former employer — of violations

of the Fair Labor Standards Act (FLSA) (Count I), violations

of the Florida Minimum Wage Act (FMWA) (Count II), breach of




                                1
contract (Count III), breach of the implied covenant of good

faith and fair dealing (Count IV), and unpaid wages (Count

V). (Doc. # 1). According to the complaint, Regal artificially

manipulates its sales numbers and commission figures in order

to deprive sales associates, like Gavric, of their wages.

(Id. at ¶¶ 5, 15, 45-48).

      After Regal answered Gavric’s complaint, (Doc. # 12),

three individuals consented to join the action (collectively,

“Opt-in Plaintiffs”). Locke joined the action on February 24,

2021, (Doc. # 17), Perry on March 2, 2021, (Doc. # 19), and

Mitchell on March 16, 2021. (Doc. # 22).

      Regal now moves to dismiss the claims of the three Opt-

in Plaintiffs and/or compel them to arbitrate pursuant to

binding agreements between the parties. (Doc. ## 27, 28, 29).

Opt-in Plaintiffs filed an omnibus response in opposition

(Doc. # 40), Regal replied (Doc. # 45), and the Motions are

ripe for review.

II.   Legal Standard

      In enacting the Federal Arbitration Act (FAA), Congress

set arbitration agreements on equal footing with all other

contracts. 9 U.S.C. § 2. Under the FAA, pre-dispute agreements

to arbitrate “evidencing a transaction involving commerce”

are “valid, irrevocable, and enforceable, save upon such


                              2
grounds as exist at law or in equity for the revocation of

any contract.” Id. The FAA reflects a “liberal federal policy

favoring arbitration[,]” AT&T Mobility LLC v. Concepcion, 563

U.S. 333, 339 (2011), but courts can only require parties to

arbitrate if the parties have agreed to do so. Hanover Ins.

Co. v. Atlantis Drywall & Framing LLC, 611 F. App’x 585, 588

(11th Cir. 2015).

     District courts consider three factors when ruling on a

motion to compel arbitration: (1) whether a written agreement

to arbitrate exists; (2) whether an arbitrable issue exists;

and (3) whether the right to arbitrate was waived. Senti v.

Sanger Works Factory, Inc., No. 6:06-cv-1903-ACC-DAB, 2007 WL

1174076, at *2 (M.D. Fla. Apr. 18, 2007).

     Generally, “certain gateway matters, such as whether the

parties have a valid arbitration agreement at all or whether

a concededly binding arbitration clause applies to a certain

type of controversy[,]” are questions a district court must

resolve before a court can compel arbitration. Green Tree

Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003). “Challenges

to the validity of the contract as a whole are for the

arbitrator to decide, whereas challenges . . . to the very

existence of the contract must be resolved by the court before

deciding a motion to compel arbitration.” Americana Commc’ns,


                              3
Inc. v. WMS Providers, Inc., No. 2:12-cv-548-JES-DNF, 2015 WL

757820, at *2 (M.D. Fla. Feb. 23, 2015).

     When deciding whether an arbitration agreement exists in

the first place, the Eleventh Circuit has ruled that “a

summary judgment-like standard is appropriate and . . . a

district court may conclude as a matter of law that parties

did or did not enter into an arbitration agreement only if

‘there   is   no   genuine   dispute   as   to   any   material   fact’

concerning the formation of such an agreement.” Bazemore v.

Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir.

2016) (quoting Fed. R. Civ. P. 56(a)).

     A dispute is not “‘genuine’ if it is unsupported by the

evidence or is created by evidence that is ‘merely colorable’

or ‘not significantly probative.’” Baloco v. Drummond Co.,

767 F.3d 1229, 1246 (11th Cir. 2014) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)). District

courts have consistently held that “conclusory allegations

without specific supporting facts have no probative value.”

Leigh v. Warner Bros., 212 F.3d 1210, 1217 (11th Cir. 2000).

     If a district court determines an agreement existed,

then the court should compel arbitration without assessing

the arbitration agreement’s validity or scope. Terminix Int’l




                                  4
Co. v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327, 1332-33 (11th

Cir. 2005).

III. Analysis

     Regal    asserts   that       each    Opt-in     Plaintiff     signed   a

binding arbitration agreement, therefore the Court should

compel arbitration of each Opt-in Plaintiff and/or dismiss

their claims. (Doc. ## 27, 28, 29).

     Opt-in    Plaintiffs     do    not    dispute     that   the   attached

arbitration agreements (Doc. ## 27-2, 28-2, 29-2), if valid,

would encompass the claims in this case and require the claims

be submitted to arbitration. (Doc. # 40 at 2) (conceding that

“standing    alone,”    the   agreements       “would    seem     to    compel

arbitration”). Opt-in Plaintiffs’ sole argument is that each

arbitration agreement was “completely superseded by [an] at-

will employment agreement” between              Opt-In Plaintiffs          and

Regal. (Id.). According to Opt-in Plaintiffs,

     Docs 27-2, 28-2 and 29-2, respectively, [express a]
     clear, unmistakable and definite intent for the at-
     will agreement to supersede all contemporaneous
     agreements, and the arbitration agreements clearly
     are contemporaneous as they were signed the exact
     same day.

(Id.).

     Whether    a   superseding           agreement     renders     a    prior

arbitration agreement ineffective goes to the very existence



                                     5
of an enforceable arbitration agreement. Dasher v. RBC Bank

(USA), 745 F.3d 1111, 1122 (11th Cir. 2014). The Court must

resolve the gateway issue of the agreement’s existence before

it can compel a motion for arbitration. See Id. (holding that

the     “threshold     determination      of     whether   a    subsequent

agreement entirely superseded a prior agreement is made under

state law, without applying the FAA’s presumption [in favor

of arbitrability]”); see also Green Tree Fin. Corp., 539 U.S.

at 452. The Court uses a summary judgment-like standard to

evaluate the existence of a contract. Bazemore, 827 F.3d 1333.

Under      this   standard,     the   Court     finds   that    Regal   has

established the existence of a valid agreement to arbitrate

for each of the three Opt-in Plaintiffs.

      A.      Timothy Locke and Edward Perry

      The Court       first examines the         arbitration agreements

signed by Locke and Perry. Both Locke and Perry signed a two-

page form titled “Agreements,” which contains two sections.

(Doc.    ##   28-2,    29-2).    First,   the    “At[-]Will     Employment

Agreement” section sets out various terms of employment. This

section includes a merger clause and ends with a signature

block. Below the signature block is a separate section titled

“Binding Arbitration Agreement,”               which contains    a   second

signature block. (Doc. ## 28-2, 29-2).


                                      6
      Opt-in Plaintiffs contend that since the two sections

are   styled    as   separate     “agreements,”       and   have    separate

signature    blocks,       the   At-Will    Agreement    is    an   entirely

separate contract from the Arbitration Agreement, therefore

its merger clause supersedes the contemporaneous Arbitration

Agreement. (Doc. # 40 at 2).

      The   Court    disagrees.     Locke    signed     both   sections   on

August 14, 2017, (Doc. # 28-2) and Perry signed both sections

on May 11, 2015. (Doc. # 29-2). Under Florida contract law,

“where multiple agreements are entered into by the same

parties, at the same time, concerning the same transaction or

subject matter, they are generally construed together as a

single contract.” Yellow Pages Photos, Inc. v. Ziplocal, LP,

795 F.3d 1255, 1268 (11th Cir. 2015) (internal citations

omitted). And where one or more provisions of a contract

conflict, “they should be construed so as to be reconciled,

if possible.” Seabreeze Restaurant, Inc. v. Paumgardhen, 639

So.2d 69, 71 (Fla. 2d DCA 1994) (holding that the trial court

erred where it “failed to consider these general contract

principles and ignored the fact that all of the documents

were executed together, as part of one transaction”).

      Here, when construed together, it is clear the At-Will

Agreement      was   not    meant    to    supersede     the   Arbitration


                                     7
Agreement. Rather, the parties intended to be bound by both

provisions and treat the two “agreements” as one cohesive

employment    contract.      As   noted   by     Opt-in    Plaintiffs,     the

agreements “originate on the same piece of paper.” (Doc. # 40

at 4). Furthermore, they were signed on the same day, contain

the same subject matter (the terms of employment), and were

lumped under the joint title “Agreements.” Most tellingly,

the bottom of the documents bear the joint label: “At[-]Will

Arbitration    Agreement.”        (Doc.     ##     28-2,     29-2).      These

characteristics signal an intent to treat the agreements as

two sections of one unified contract.

     The plain language of the documents confirms that the

two agreements were intended to be read together. The At-Will

Agreement’s merger clause states:

     This agreement is the entire agreement between
     [Regal] and the employee regarding the rights of
     [Regal] or employee to terminate employment with or
     without good cause and this agreement takes the
     place of all prior and contemporaneous agreements,
     representations, and understandings of the employee
     and [Regal].

(Doc.   ##   28-2,    29-2)   (emphasis        added).     The   Arbitration

Agreement begins immediately after the At-Will Agreement’s

signature    block,    and    begins      with    the     phrase,   “I   also

acknowledge that the company utilizes a system of alternative

dispute resolution . . . ” (Doc. ## 28-2, 29-2) (emphasis


                                     8
added). A plain reading of this language shows that the

Arbitration Agreement was part of the “agreement” referenced

in the merger clause, not a separate contract superseded by

the merger clause.

     The    Court    is    not    persuaded     by   Opt-in    Plaintiffs’

comparison to Dasher. In that case, a customer entered into

an agreement with a bank in 2008 that contained an arbitration

clause. 745 F.3d 1111.           Several years later, in 2012, a

financial group acquired the bank and issued a new agreement

that did not contain an arbitration agreement. The customer

accepted the new agreement. The Eleventh Circuit held that no

valid   arbitration       agreement      existed     because    the   2012

agreement    with        the     financial      institution     “entirely

superseded” the 2008 agreement with the bank. Id. at 1123.

     Here, unlike in Dasher, the two agreements were signed

on the same day, on the same piece of paper, by the same

parties. These factors indicate there was not meant to be a

separate agreement, but instead one cohesive contract that

included    both    an    arbitration     provision     and    an   at-will

employment   provision.        See   Upofloor    Americas,     Inc.   v.   S

Squared Sustainable Surfaces, LLC, No. 6:16-cv-179-RBD-DCI,

2016 WL 5933422, at *3 (M.D. Fla. Oct. 12, 2016) (noting that

“multiple agreements are generally construed together as a


                                     9
single contract when they are ‘executed by the same parties,

at or near the same time and concerning the same transaction

or subject matter’” (quoting Yellow Pages Photos, Inc., 795

F.3d at 1268)).

      Accordingly, the Court finds that Opt-in Plaintiffs fail

to   raise   a     material    dispute      that   a   binding      arbitration

agreement between Regal and Locke, and Regal and Perry,

exists. The Motions are granted as to those Opt-in Plaintiffs

to the extent they must submit their claims to arbitration.

      B.     Christopher Mitchell

      The    Court    next     addresses     the    arbitration       agreement

between Regal and Mitchell. (Doc. # 27-2). Unlike Locke and

Perry, Mitchell signed a two-page form entitled “Arbitration

Agreement.” (Id.). His agreement contains several paragraphs

of arbitration terms, followed by a signature block. (Id. at

1-2). Underneath the signature block (but on the same page)

begins       a       section         labeled        “At-Will         Employment

Acknowledgement,”       which     includes     several       other    terms   of

Mitchell’s        employment,    a    merger       clause,    and    a   second

signature block. (Id.).

      Similar to Locke and Perry, Opt-in Plaintiffs argue that

because     the    arbitration    provisions        end   with   a    signature

block, and the At-Will Acknowledgement requires a second


                                       10
signature,      the    At-Will     Acknowledgement          functions    as    an

entirely new contract that supersedes all provisions of the

Arbitration Agreement. (Doc. # 40 at 2).

       The Court disagrees, for the same reasons it disagrees

that    Locke    and    Perry      signed      a    superseding     agreement.

Furthermore, Opt-in Plaintiffs cite no case law supporting

their contention that a signature block within a document

automatically     signals       the    end     of   one   contract      and   the

beginning of a new one. (Doc. # 40 at 2). On the contrary,

“[i]t is fundamental that in construing a contract, the

intention of the parties must be determined from examination

of the whole contract and not from the separate phrases or

paragraphs.” Cali v. Meadowbrook Lakes View Condo. Ass’n B

Inc., 59 So. 3d 363, 366 (Fla. 4th DCA 2011).

       Here, the document as a whole indicates that the At-Will

Acknowledgement        is    but      one     provision      of     a   broader

“Arbitration Agreement,” not a separate contract superseding

its terms. The Acknowledgment is on “Page 2 of 2” of a form

titled “Arbitration Agreement.” (Doc. # 27-2 at 2). The

Acknowledgement        is   contained        within   the    same   decorative

border as the Arbitration Agreement, rather than set apart

from it, and is formatted in the same fashion as the previous

arbitration      terms.     Even      the    phrase    “At-Will     Employment


                                        11
Acknowledgement”        is    written       in     a    smaller      font     than

“Arbitration Agreement,” indicating the former is a mere

heading and the latter the title of the whole document. (Id.).

      The   plain    language     of    the       document      confirms      this

interpretation. Immediately before the first signature block,

the   document    states:     “The    parties       acknowledge        that    this

Agreement    shall      not   alter    the       at-will   nature      of     their

employment       relationship.”         (Id.).         Then,     the     At-Will

Acknowledgement states:

      This agreement is the entire agreement between the
      Company and the Employee regarding the rights of
      Company or Employee to terminate employment with or
      without good cause, and this agreement takes the
      place of all prior and contemporaneous agreements,
      representations, and understandings of the Company
      and the Employee.

(Id.)    (emphasis      added).   A     plain      reading      this    language

indicates that the Arbitration Agreement is the “agreement”

referenced in the merger clause. The mere addition of a

signature block does not negate this clear intent and a plain

reading of the agreement.         Accordingly, the Court agrees with

Regal that it has established a valid agreement to arbitrate

with Mitchell. The Motion regarding Mitchell is granted to

the     extent   that    Mitchell       must      submit       his   claims     to

arbitration.




                                       12
IV. Stay or Dismiss

      Circuit precedent is clear that actions should generally

be    stayed,   not   dismissed,        pending   resolution   through

arbitration. Bender v. A.G. Edwards & Sons, Inc., 971 F.2d

698, 699 (11th Cir. 1992). Therefore, the action is stayed

pending arbitration.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant   Regal Automotive Group, Inc.’s          Motions   to

      Dismiss and Compel Arbitration (Doc. ## 27, 28, 29) are

      GRANTED IN PART.

(2)   Opt-in Plaintiffs Christopher Mitchell, Timothy Locke,

      and Edward Perry are directed to submit their claims to

      arbitration. The case is STAYED as to these Plaintiffs.

(3)   The parties are directed to file a joint status report

      on the arbitration by July 19, 2021, and every 60 days

      thereafter until arbitration has concluded.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

19th day of May, 2021.




                                   13
